Citation Nr: 1450138	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  07-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic pulmonary disorder, claimed as due to asbestos exposure.

2.  Entitlement to service connection for chronic sleep disorder.

3.  Entitlement to service connection for a chronic disabling sinus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1985 to January 1986, and from October 1988 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic pulmonary disorder (to include as due to asbestos exposure) and a chronic sleep disorder. Also on appeal is a May 2008 RO decision that denied service connection for a chronic disabling sinus condition.

The Veteran, accompanied by her representative, appeared at the RO to present evidence and oral testimony in support of her claims at a December 2007 hearing before a hearing officer and a May 2009 videoconference hearing before the undersigned Veterans Law Judge.  Copies of the transcripts from the hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In March 2010, August 2012, and January 2014, the Board remanded this appeal to the agency of original jurisdiction for additional evidentiary and procedural development.  Following the latest remand, the denials of entitlement to VA compensation for a chronic pulmonary disorder, sleep disorder, and disabling sinus condition were confirmed in a March 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in July 2014 and the Veteran now continues her appeal.


FINDINGS OF FACT

1.  It is factually conceded that the Veteran was exposed to asbestos during active duty while serving aboard a naval vessel.

2.  A chronic pulmonary disorder did not have its onset during active military service.

3.  The Veteran's current pulmonary diagnoses of asthma, chronic obstructive pulmonary disease (COPD), and granulomatous lung disease have been objectively determined to be unrelated to her in-service asbestos exposure.

4.  A chronic sleep disorder did not have its onset during active military service and is not etiologically related to a service-connected psychiatric disability.

5.  A chronic disabling sinus condition did not have its onset during active military service and is not etiologically related to a service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  A chronic pulmonary disorder was not incurred in active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  A chronic sleep disorder was not incurred in active duty and is not proximately due to, nor is it the result of a service-connected psychiatric disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).

3.  A chronic disabling sinus condition was not incurred in active duty and is not proximately due to, nor is it the result of a service-connected psychiatric disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  

With regard to the matters decided on the merits herein, the Veteran's claim for service connection for a pulmonary disorder and a chronic sleep disorder was filed in May 2006, and a VCAA notice letter addressing these issues was dispatched to her shortly thereafter in June 2006, prior to the initial adjudication of the claim in the September 2006 rating decision now on appeal.  The claim for service connection for a chronic disabling sinus condition was filed in December 2007, and a VCAA notice letter addressing this issue was dispatched to her shortly thereafter in January 2008, prior to the initial adjudication of the claim in the May 2008 rating decision now on appeal.  The June 2006 and January 2008 letters satisfy all of the above-described mandates, including the notice requirements that the veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, there is no defect in the content or the timing of the VCAA notice.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the service connection claims adjudicated herein.  

As pertinent to the claims for service connection decided on the merits herein, the Board finds that the Veteran's relevant service treatment records and post-service medical records from private and VA sources have been obtained and associated with the evidence.  Otherwise, the claimant and her representative have not indicated that there was any outstanding evidence to submit in support of the claims on appeal that have not already been subject to good faith efforts on the part of VA to obtain for inclusion in the record during the three prior remands that occurred during the course of this appeal.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.  

In August 2007, August 2008, October 2012, and February 2014, the Veteran was provided with VA compensation examinations or her claims file was otherwise subjected to a detailed review by a VA clinician to obtain nexus opinions addressing the specific matters on appeal.  The Board has reviewed the aforementioned VA examination reports and opinions and finds that valid clinical findings were obtained and the VA clinicians involved in this case provided opinions based on a physical evaluation of the Veteran and/or a review of her pertinent clinical history and currently accepted medical authority.  The nexus opinions presented have sufficiently discussed the relevant facts of the case, including all pertinent theories of service connection, and the rationales presented in support of the clinicians' opinions are adequate.  There are no deficits present which, on their face, render these opinions unusable for purposes of adjudicating the claims at issue.  The aforementioned medical examination reports and their associated nexus opinions, when reviewed as a collective whole, are adequate for adjudication purposes with respect to the matters on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No further corrective action is deemed necessary as the evidentiary and procedural development undertaken during the course of this appeal has resolved any deficits in the record, in substantial compliance with the instructions ordered by the Board in its three remands that occurred during the pendency of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
  
In December 2007 and May 2009, respectively, the Veteran, accompanied by her representative, appeared at the RO to present oral testimony at hearings held before a hearing officer and the undersigned traveling Veterans Law Judge.  Transcripts of each hearing have been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer, Decision Review Officer, or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the December 2007 RO hearing and the May 2009 Board hearing, the presiding hearing officer's and Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for the issues that were properly before each forum at the time of these hearings.  See transcript of December 18, 2007 RO hearing and May 13, 2009 Board videoconference hearing.  Specific questions were posed to her with regard to her purported history of asbestos exposure during active naval service and her asserted theories of service connection with respect to each claim adjudicated on the merits herein.  Thus, the hearing officer and Veterans Law Judge presiding over the respective hearings in December 2007 and May 2009 have substantially fulfilled their individual obligations as required under 38 C.F.R. § 3.103(c)(2) (2014); Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claims, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service connection - applicable laws and regulations.

The Veteran's claimed chronic pulmonary, sleep, and sinus disorders are not recognized in 38 C.F.R. §§ 3.303(d) (2014) of the VA regulations as diseases that are presumed to have been incurred in active duty if objectively demonstrated to have become clinically manifested to a compensable degree within one year following separation from military service.  Otherwise, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2014).  The regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

(a.)  Factual background and analysis: Entitlement to service connection for a chronic pulmonary disorder, claimed as due to asbestos exposure.

The Veteran's service record indicates that she served on sea duty aboard a naval vessel during active duty.  At her hearings and in her written statements in support of her claim, she alleges that she was exposed to asbestos during shipboard service as her duty station within her assigned vessel placed her in close proximity to pipes, ducting, bulkheads, and conduits that were encased in layers of asbestos insulation.  The Board will factually concede that the Veteran was exposed to asbestos during active shipboard naval service based on the historical record of her military service.

The Veteran's service treatment records for her first period of active duty from October 1985 to January 1986 show normal lungs and pulmonary findings on medical examination and chest X-ray study in October 1985.  On an accompanying medical history questionnaire, she denied having any asthma, shortness of breath, or chronic cough.  Service dental records include a November 1985 medical history questionnaire, in which she denied having any asthma, emphysema, or respiratory illness.  She was discharged from her first period of active duty in January 1986.

Following the Veteran's first period of active duty, a Naval Reserve medical examination conducted in November 1986 showed normal findings on evaluation of her lungs and respiratory system and on chest X-ray.  In her accompanying medical history questionnaire, she denied having any asthma, shortness of breath, or chronic cough.      

The service treatment records also include a private medical report dated in April 1988, which show treatment for acute bronchitis.

On entrance examination into her second period of active duty in September 1988, the Veteran's lungs and respiratory system were normal and a chest X-ray study revealed no radiographic abnormalities.  In her accompanying medical history questionnaire, she denied having any asthma, shortness of breath, or chronic cough.  She entered her second period of active naval service in October 1988.  Service dental records include October 1988 and October 1989 medical history questionnaires, in which she denied having any asthma, emphysema, or respiratory illness.  Treatment notes from service reflect that the Veteran had a longstanding cigarette smoking habit with a rate of consumption of approximately one pack of cigarettes per day.  

On separation examination in May 1990, the Veteran's lungs and respiratory system were normal and a chest X-ray study revealed no radiographic abnormalities.  In her accompanying medical history questionnaire, she denied having any asthma, shortness of breath, or chronic cough.  She was discharged from her second period of active duty in June 1990.

Post-service Naval Reserve medical examination in October 1991 shows that the Veteran's lungs and respiratory system were normal and a chest X-ray study revealed no radiographic abnormalities.  In her accompanying medical history questionnaire, she denied having any asthma, shortness of breath, or chronic cough.

Thereafter, post-service private and VA medical records dated 2003 - 2014 show ongoing treatment of the Veteran for asthma, COPD, and granulomatous lung disease.  She claims that her current pulmonary diagnoses are due to in-service asbestos exposure.  The Veteran has been medically examined and/or her claims file reviewed by VA clinicians with regard to her claim for VA compensation for a chronic pulmonary disorder in August 2007, August 2008, October 2012, and February 2014.  The opinions expressed in these reports present, collectively, the following medical conclusions and determinations: 

[1.]  The Veteran's pulmonary diagnoses are asthma, COPD, and granulomatous lung disease, which are obstructive in nature and, as such, are not consistent with the restrictive, interstitial pulmonary diseases associated with asbestos exposure.  Furthermore, current medical literature does not indicate a causative association between asthma, COPD, and granulomatous lung disease as asbestos exposure.  Therefore, these diagnoses are not the result of asbestos exposure.

[2.]  The Veteran's asthma, COPD, and granulomatous lung disease are likely secondary to her long history of cigarette smoking since her teenage years, with a rate of tobacco consumption of 1 - 2 packs per day, which was the equivalent of a 40 - 60 pack year history.  There is no evidence to suggest that these diagnoses were incurred in active military service and were clinically deemed to be less likely than not related to service.

The Board has considered the foregoing evidence and finds no basis to allow the Veteran's claim for service connection for a chronic pulmonary disorder, including as due to asbestos exposure in service.  The medical records contemporaneous with her period of active duty consistently demonstrate normal findings on examination and study of her respiratory system and no indication of onset of any chronic pulmonary disease or disorder during either period of active duty or for many years thereafter, thus indicating no direct basis to award service connection for a chronic pulmonary disease.  Service connection on the basis of asbestos exposure is not supported by the objective medical evidence, as her current respiratory diagnoses have been clinically determined to be inconsistent with, and unrelated to her conceded exposure to asbestos in service.  The clinical evidence also shows that it is more likely that the Veteran's pulmonary disease is the result of her longstanding history of tobacco use going back many years.  As far as the Veteran's tobacco use overlapped with her periods of naval service, VA law and regulations state that effective June 9, 1998, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2014).  To the extent that the Veteran claims that her respiratory disease is secondarily related to her current diagnosis of chronic sinusitis, as her claim for VA compensation for chronic sinusitis is also being denied by the Board in the present appellate decision, this theory of service connection is rendered moot.  (In any case, as will be discussed below, a VA clinician opined in February 2014 that it was less likely than not that the Veteran's current pulmonary condition was caused or aggravated by her current chronic sinusitis.)  Therefore, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic pulmonary disorder, to include as due to asbestos exposure, must be denied.  As the weight of the evidence is against the Veteran's claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Factual background and analysis: Entitlement to service connection for chronic sleep disorder.

The Veteran is presently service connected for PTSD and major depression.  She contends that she has a chronic sleep disorder that is secondarily related to her service-connected psychiatric disability.

The Veteran's service treatment records for her first period of active duty from October 1985 to January 1986 show a normal throat on examination in October 1985.  On an accompanying medical history questionnaire, she denied having any sleeping problems.  She was discharged from her first period of active duty in January 1986.

Following the Veteran's first period of active duty, a Naval Reserve medical examination conducted in November 1986 showed normal findings on evaluation of her throat.  In her accompanying medical history questionnaire, she denied having any sleeping problems.      

On entrance examination into her second period of active duty in September 1988, the Veteran's throat was normal and in her accompanying medical history questionnaire, she denied having any sleeping problems.  She entered her second period of active naval service in October 1988.    

On separation examination in May 1990, the Veteran's throat was normal and in her accompanying medical history questionnaire, she denied having any sleeping problems.  She was discharged from her second period of active duty in June 1990.

Post-service Naval Reserve medical examination in October 1991 shows that the Veteran's throat was normal and in her accompanying medical history questionnaire, she denied having any sleeping problems.

Thereafter, post-service private and VA medical records dated 2003 - 2014 show ongoing treatment of the Veteran for chronic sleep apnea and also that she had a long history of alcohol and tobacco use.  The evidence includes medical treatises submitted by the Veteran regarding clinical studies conducted to investigate the relationship between psychiatric diagnoses and sleep apnea.  On VA medical examination in February 2014, a VA clinician reviewed the Veteran's claims file and opined that it was less likely than not that her sleep apnea was incurred in either period of active service or was etiologically related to her service-connected psychiatric disability and that it was more likely that her chronic sleep apnea was the result of her post-service obesity.  The rationale was as follows:

[The Veteran's service treatment records indicate that she had normal weight and body mass index for a woman her height throughout both of her periods of active service, but that after service she gained significant weight and as of 2013 is deemed to be at Class 2 obesity.]  The medical literature strongly supports obesity as the major risk factor for sleep apnea.  In addition, the medical literature supports tobacco and alcohol [abuse] (noted in the file of this veteran). . . as significant risk factors for sleep apnea.

[The opining clinician reviewed the treatises submitted by the Veteran and determined that these were not probative of her assertion that her service-connected psychiatric disorder precipitated her chronic sleep apnea as the findings were either not validated by publication in a peer-reviewed journal, or used a study sample that was too small to be useful for making any valid conclusions, or were conducted under poor conditions to be clinically valid, or otherwise presented the possibility that sleep apnea caused psychiatric illness, which was an opposite conclusion to the Veteran's assertion.]

The Board has considered the foregoing evidence and finds no basis to allow the Veteran's claim for service connection for a chronic sleep disorder, diagnosed as sleep apnea, including as due to her service-connected psychiatric disorder.  The medical records contemporaneous with her period of active duty consistently demonstrate normal findings on examination of her throat and by her own credible account of her medical history, with no indication of onset of any chronic sleep disorder, including sleep apnea, during either period of active duty or for many years thereafter, thus indicating no direct basis to award service connection for a chronic sleep disorder.  The clinical evidence also shows that it is more likely that the Veteran's chronic sleep apnea is the result of her obesity, which was a condition that was not present during either of her periods of active duty.  The VA clinician who presented the February 2014 nexus opinion also determined that the treatise evidence submitted by the Veteran was either invalid for purposes of supporting her assertion that her sleep apnea was proximately due to her service-connected psychiatric disorder, or did not indicate that such a possibility existed.  Therefore, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic sleep disorder, to include as due to a service-connected psychiatric disorder, must be denied.  As the weight of the evidence is against the Veteran's claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
     
(c.)  Factual background and analysis: Entitlement to service connection for a chronic disabling sinus condition.

The Veteran's service treatment records for her first period of active duty from October 1985 to January 1986 show normal nose and sinuses on medical examination in October 1985.  On an accompanying medical history questionnaire, she denied having any sinusitis.  Service dental records include a November 1985 medical history questionnaire, in which she denied having any sinusitis.  She was discharged from her first period of active duty in January 1986.

Following the Veteran's first period of active duty, a Naval Reserve medical examination conducted in November 1986 showed normal findings on evaluation of her nose and sinuses.  In her accompanying medical history questionnaire, she denied having any sinusitis.      

On entrance examination into her second period of active duty in September 1988, the Veteran's nose and sinuses were normal and in her accompanying medical history questionnaire, she denied having any sinusitis.  She entered her second period of active naval service in October 1988.  Service dental records include October 1988 and October 1989 medical history questionnaires, in which she denied having any sinusitis.  Treatment notes from service reflect that the Veteran had a longstanding cigarette smoking habit with a rate of consumption of approximately one pack of cigarettes per day.  

On separation examination in May 1990, the Veteran's nose and sinuses were normal and in her accompanying medical history questionnaire she denied having any sinusitis.  She was discharged from her second period of active duty in June 1990.  

The Board notes that the Veteran's service treatment records show no traumatic injury to her nose during either of her two periods of active duty.  The service treatment records also reflect occasional treatment for seasonal allergic rhinitis associated with a reported history of hay fever. 

Post-service Naval Reserve medical examination in October 1991 shows that the Veteran's nose and sinuses were normal and in her accompanying medical history questionnaire, she denied having any sinusitis.

Thereafter, post-service private and VA medical records dated 2003 - 2014 show ongoing treatment of the Veteran for complaints relating to chronic sinusitis with significant blockage in her right nare with a deviation of her nasal septum.  She related a history of a childhood injury to her nose following an accidental fall.  The Veteran was examined and her claims file reviewed by a VA clinician in October 2012 and February 2014, who thereafter presented the following consolidated nexus opinion, which states, in pertinent part:

After review of the [claims] file and examination of the veteran, it is my opinion that. . . the veteran's current chronic [sinusitis diagnosis] is less likely than not related to a disease or injury in service, including caused or aggravated by the service-connected [chronic psychiatric disorder].   [The rationale is that she] reports a long smoking history, [which] is a significant risk factor for chronic sinus issues.  There [are] also no [objective clinical studies or evidence] to suggest a [causative] relationship [between her chronic sinusitis and service-connected psychiatric disorder], rather her sinus issues are likely related to the extreme risk of smoking and a deviation of her nasal septum. [Lastly, it is less likely than not that the Veteran's pulmonary disorder was caused or aggravated by the current chronic sinus condition.]  

The Board has considered the foregoing evidence and finds no basis to allow the Veteran's claim for service connection for a chronic disabling sinus condition, diagnosed as chronic sinusitis, including as due to her service-connected psychiatric disorder.  The medical records contemporaneous with her period of active duty consistently demonstrate normal findings on examination of her nose and sinuses and no sinusitis during active service by her own credible account of her medical history, with no indication of a nasal injury with septal deviation or onset of chronic sinusitis during either period of active duty or for many years thereafter, thus indicating no direct basis to award service connection for chronic sinusitis.  The seasonal allergic rhinitis treated in service is not clinically demonstrated to be a chronic disease but rather an acute condition that resolved.  The clinical evidence does not indicate that there is any chronic disabling residual pathology associated with the allergic rhinitis.  As such, VA compensation may not be awarded for the allergic rhinitis treated in service. 

The clinical evidence also shows that it is more likely that the Veteran's chronic sinusitis is the result of her septal deviation, which was a condition that was not reported by the Veteran or noted to have been present during either of her periods of active duty, and her longstanding history of cigarette smoking and tobacco use.  As far as the Veteran's tobacco use overlapped with her periods of naval service, VA law and regulations state that effective June 9, 1998, service connection may not be granted for disability or death on the basis that it resulted from disease or injury attributable to the use of tobacco products during a veteran's active service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2014).  The VA clinician who presented the October 2012 and February 2014 nexus opinions also determined that her chronic sinusitis was not proximately due to her service-connected psychiatric disorder.  Therefore, in view of the foregoing discussion, the Veteran's claim for service connection for a chronic disabling sinus condition, to include chronic sinusitis, must be denied.  As the weight of the evidence is against the Veteran's claim in this regard, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(d.)  Additional considerations.

To the extent that the Veteran attempts to relate her chronic sinusitis, chronic sleep apnea, and asthma, COPD, and granulomatous lung disease to her military service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board notes that she is not a trained medical clinician.  The records do not show that her in-service occupation and post-service occupations were in the practice of medicine and do not reflect that she has ever received any formal medical training.  Although lay persons may be competent to provide opinions as to some medical issues (Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the Veteran's chronic sinusitis, chronic sleep apnea, and asthma, COPD, and granulomatous lung disease fall outside the realm of common knowledge of a lay person, she thusly lacks the competence to provide a probative medical opinion linking her claimed disabilities to service, including to her service-connected psychiatric disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose sinus, sleep, and respiratory disorders and opine as to their relationship to Axis I psychiatric diagnoses as they have no formal training or accreditation in pulmonology, otolaryngology, and psychiatry).


ORDER

Service connection for a chronic pulmonary disorder, to include as due to asbestos exposure, is denied.

Service connection for chronic sleep disorder is denied.

Service connection for a chronic disabling sinus condition is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


